UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1751


In re: JERRELL S. CASEY, a/k/a Jerrell Casey, a/k/a Rell,

                Petitioner.


                 On Petition for Writ of Mandamus.
                        (3:10-cv-00588-JRS)
                       (3:09-cr-00282-JRS-1)


Submitted:   August 23, 2011             Decided:   September 12, 2011


Before DAVIS and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jerrell S. Casey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerrell S. Casey petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2006) motion. He seeks an order from this court

directing the district court to act. Our review of the district

court’s docket reveals that the district court has denied relief

on   the   motion.   Accordingly,    because   the   district   court   has

recently decided Casey’s case, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                     2